                                                                                                      E-FILED
                                                                     Wednesday, 17 July, 2019 10:51:53 AM
                                                                            Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS

JESUS SANCHEZ,                                         )
                                                       )
                              Plaintiff,               )
v.                                                     )     No.: 19-cv-1097-JBM
                                                       )
WEXFORD HEALTH SOURCES, INC.,                          )
et al.,                                                )
                                                       )
                              Defendants.              )

                                       MERIT REVIEW

       Plaintiff, proceeding pro se, files a complaint under 42 U.S.C. § 1983 alleging deliberate

indifference to his serious medical needs at the Pontiac Correctional Center (“Pontiac”). The case

is before the Court for a merit review pursuant to 28 U.S.C. § 1915A. In reviewing the

Complaint, the Court accepts the factual allegations as true, liberally construing them in

Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013). However, conclusory

statements and labels are insufficient. Enough facts must be provided to “state a claim for relief

that is plausible on its face.” Alexander v. United States, 721 F.3d 418, 422 (7th Cir.

2013)(citation and internal quotation marks omitted). While the pleading standard does not

require “detailed factual allegations,” it requires “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011)

quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Plaintiff discloses that he requires corrective lenses for a vision problem not particularly

identified. Plaintiff claims that he must have contact lenses as he experiences headaches, blurred

vision and dizziness when wearing eyeglasses. Plaintiff claims that, despite knowing of this,

Defendant Optometrist Dr. Kehoe and Defendant Dr. Tilden have denied him contact lenses and

provided him only eyeglasses.



                                                 1
       Plaintiff asserts that on October 5, 2017, and again on October 4, 2018, Defendant Kehoe

referred him to neuro-ophthalmologist Dr. Vazenzuela at the University of Illinois-Chicago

Hospital (“UIC”). When Dr. Vazenzuela saw him on the second occasion, he recommended that

Plaintiff be given contact lenses instead of eyeglasses and return to clinic after this was done.

Plaintiff asserts that Defendants Kehoe and Tilden did not follow this recommendation but,

instead, sent him to Wyatt Messenger at UIC for a further examination. Plaintiff does not

identify Wyatt Messenger by title and it is unclear whether he was a physician, an optometrist or

someone acting in a different capacity.

       On December 7, 2018, Mr. Messenger saw Plaintiff and determined that he could, indeed,

tolerate eyeglasses. Defendant Kehoe thereafter met with Plaintiff, telling him that Defendant

Tilden had denied the contact lenses. Defendant Kehoe indicated that this was done under the

IDOC applicable contact lens policy as there was no demonstrated need for contact lenses.

Plaintiff asserts that Defendants’ denial exhibited deliberate indifference as he can wear

eyeglasses for only 5-15 minutes before experiencing headaches, blurred vision and dizziness.

He claims, further, that Defendants were obligated to provide contact lenses once they had been

recommended by the specialist.

       Here, however, Plaintiff might have a hard time establishing that Defendants Kehoe and

Tilden had the culpable state of mind necessary to reach the level of deliberate indifference, as

one apparent medical professional determined that he could wear eyeglasses. See Arnett v.

Webster, 658 F.3d 742, 751 (7th Cir. 2011) (for deliberate indifference a defendant must have

known of a substantial risk of harm to plaintiff and disregarded that risk). While Defendants

Tilden and Kehoe might be culpable if they blindly followed a policy which resulted in

constitutional injury to Plaintiff, there is no culpability if Defendants based the denial on well-




                                                  2
reasoned opinions that contact lenses were not medically required. See Snipes v. Detella, 95 F.3d

586, 590-591 (7th Cir. 1996) (plaintiff’s mere disagreement with the treatment provided fails to

establish deliberate indifference). Given the uncertainty mentioned earlier, Plaintiff’s allegations

are insufficient to state a plausible claim against Defendants Tilden and Kehoe and are

DISMISSED. However, Plaintiff will be given the opportunity to replead this claim.

       Plaintiff also names IDOC Medical Director Meeks asserting that Meeks applied the

IDOC policy to limit the decision-making authority of on-site medical directors and to limit the

number of inmates who could receive contact lenses. Plaintiff asserts that these actions violated

the Eighth Amendment and also violated state law “implied authority.” Implied authority,

however, is a species of respondeat superior wherein the principal may become liable for the

tortious acts of one to whom he has impliedly given authority. People v. Gill, 30 Ill. App. 2d 32,

48, 173 N.E.2d 568, 576 (1st Dist. 1961) (the doctrine of respondeat superior doctrine was

expanded to include cases in which “a principal became liable for the tortious acts of his agent

committed in the course of the latter's employment and within the scope of his authority.”)

There is, however, no respondeat superior liability in a § 1983 case and this claim is

DISMISSED with prejudice.

       While Plaintiff asserts that Defendant Meeks violated his Eighth Amendment rights in the

application of the contact lens policy, he does not allege that Defendant was aware of his

particular situation or that he personally participated in the decision to deny the contact lenses.

“A prison official may not be held liable under § 1983 unless he was personally involved in the

constitutional violation, which means that he or she ‘must know about the conduct and facilitate

it, approve it, condone it, or turn a blind eye’…A defendant may not be held liable simply

because he supervised others who violated the plaintiff’s rights.” Kramer v. Wisconsin Dep't of




                                                  3
Corr., 10-CV-224-SLC, 2011 WL 13187095, at *5 (W.D. Wis. July 26, 2011), on

reconsideration in part, 10-CV-224-SLC, 2011 WL 13187128 (W.D. Wis. Aug. 8, 2011), and

aff'd sub nom. Kramer v. Pollard, 497 Fed. Appx. 639 (7th Cir. 2012) (internal citations

omitted). Plaintiff’s Eighth Amendment claim against Defendant Meeks is DISMISSED, though

he will be given an opportunity to replead.

       As to Wexford, Plaintiff makes conclusory claims that it had a policy which made costs

savings the primary focus of the on-site medical directors. He does not identify a specific

Wexford costs savings policy and it is not clear whether he is speaking of an additional policy or

referring to the IDOC contact lens policy. If so, he does not explain how Wexford would be

liable for an IDOC policy. See Salcedo-Vazquez v. Nwaobasi, No. 13- 606, 2015 WL 7177231,

at *7 (S.D. Ill. Nov. 16, 2015) (to be liable Wexford must have had an unconstitutional policy,

practice or custom which caused the constitutional deprivation), citing Shields v. Ill. Dep't of

Corr., 746 F.3d 782, 789 (7th Cir. 2014), cert. denied, 135 S. Ct. 1024 (2015). Plaintiff’s claim

against Wexford is DISMISSED though he will be given an opportunity to replead.

       IT IS THEREFORE ORDERED:

       1.      Plaintiff's complaint is dismissed for failure to state a claim pursuant to Fed. R.

Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Plaintiff will have 30 days from the entry of this order

in which to replead his claims consistent with the instructions in this order. The pleading is to be

captioned Amended Complaint and is to include all of Plaintiff’s claims without reference to a

prior pleading. Failure to file an amended complaint will result in the dismissal of this case,

without prejudice, for failure to state a claim.

       2.      Plaintiff’s Motion for Status [9] is rendered MOOT.




                                                   4
           7/17/2019
ENTERED: ______________________


                                  _______s/_Joe Billy McDade _____
                                          JOE BILLY McDADE
                                   UNITED STATES DISTRICT JUDGE




                                  5
